Case 1:20-cv-03722-SAG Document1 Filed 12/23/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MARYLAND

ROBERT 8S. SCHWARTZ s
211 Mallard Court
Havre de Grace, MD 21078

Plaintiff, *
V * Civil Action No.:
SIEMENS INDUSTRY, INC. *

BUILDING TECHNOLOGIES
2520 Lord Baltimore Drive

Baltimore, MD 21244 *
Defendant.
*
Serve on:
Resident Agent *
The Corporation Trust, Inc.
2405 York Road, Suite 201 *

Lutherville, MD 21093
And *

SIEMENS USA

INVOLUNTARY SEPARATION PLAN’ *
SIEMENS CORPORATION

170 Wood Avenue South *
Iselin, MJ 08830

Serve on:

Mike Bokina

Chief Human Resources Officer
300 New Jersey Ave., Suite 1000
Washington, D.C. 2001

Plan Administrator

* Eo * * a * * * Es % * ** *

COMPLAINT

NOW COMES Robert Schwartz, Plaintiff, by and through his attorneys John E. Kelly
Case 1:20-cv-03722-SAG Document1 Filed 12/23/20 Page 2 of 7

and Kelly & Higinbothom, and hereby submits this Complaint as against the Defendants,
Siemens Industry, Inc and Siemens USA involuntary Separation Plan and, in support thereof,
states the following:
JURISDICTION AND VENUE

L. This Court has jurisdiction pursuant to 28 U.S.C.A. Section 1131, 29 U.S.C.A.
Section 1132(a)(1)(B) and 29 U.S.C.A. Section 1132(E)(1) over the provisions of the Employee
Retirement Income Security Act of 1974 (hereinafter “ERISA”), which gives the Court
exclusive jurisdiction to hear civil actions brought to recover benefits due to the terms of
employer-provided involuntary separation benefit.

os The case arises under a severance plan (hereinafter “Plan”) dated January 11, 2016
and issued and administered by the Plaintiffs employer Siemens USA. This action is brought
to obtain relief under Sections 502(a)(1)(B) and 503 of ERISA, 29U.S.C. 1101 et seq. in the
form of equitable remedies that will redress violation, obtain appropriate equitable relief for
breach of contract and breach of fiduciary duty, and obtain such further equitable relief as may
be appropriate to enforce the provisions of Title I of ERISA.

as The Plaintiffs right to appeal the plan administrator’s decision is provided under
29 U.S.C.A. Section 1132(A)(1)(B).

4. The avenues of appeal have been exhausted and this matter is now properly
before the Court for judicial review under the applicable law.

. Venue properly lies in this Court pursuant to 28 U.S.C.A. Section 1391 because
the Policy was issued in the State of Maryland and the Plaintiff resided in the State of Maryland

during the applicable period of coverage under the Policy.
Case 1:20-cv-03722-SAG Document1 Filed 12/23/20 Page 3 of 7

STATEMENT OF THE CLAIM

6. The case before the Court arises under Siemen’s findings that the Plaintiff is not
entitled to severance under the Plan. Mr. Schwartz was employed by Siemens from August
2006 through December 2018 , with his last job title being Senior Sales Executive. In December
2017 he was placed on a mandated leave of absence due to performance and mental health
issues.

7. On February 23, 2018, Mr. Schwartz sent a letter to Ms. Shelly Witherspoon
(hereinafter “Ms. Witherspoon”), Senior Human Resources Consultant, stating that he wished
to formally retire as of June 4, 2018 while he was still on disability leave. Upon finding out that
the short and long term disability plans offered by Siemens did not allow an employee to retire
while on disability leave, Mr. Schwartz rescinded his offer of retirement by way of an email to
Ms. Witherspoon on May 9, 2018.

8. Nothing further was done with the issue until on December 13, 2018, Ms. Robin
Donnelly (hereinafter “Ms. Donnelly”), HR Business Partner for Siemens, sent a letter to Mr.
Schwartz stating that because it was not anticipated that he would be able to return to work in
the foreseeable future that he would be terminated as of January 3, 2019.

9. On December 18, 2018, Mr. Schwartz sent a letter to Ms. Donnelly stating that he
had already applied for retirement and enquiring what other benefits might be available to him
including severance. He also requested that he needed information and clarification of a
proposed exit plan no later than December 21, 2018.

10. On December 21, 2018 Ms. Donnelly sent an email to Mr. Schwartz stating that

he would be placed on early retirement status as of December 21, 2018 and that he would be
Case 1:20-cv-03722-SAG Document1 Filed 12/23/20 Page 4 of 7

receiving 32 hours PTO and commissions due.

11. On December 26,2018 Mr. Schwartz sent an email to Ms. Donnelly enquiring as to
whether or not he was eligible for a severance under the Plan. Ms. Donnelly responded via
email the same day stating that he did not meet the eligibility requirements for severance but
gave no specific reason. She further indicated she would look at his original offer to see if it
contained any instructions regarding severance. Ms. Donnelly never provided any additional
information about the severance availability.

12. Thereafter, Mr. Schwartz thru retained counsel Michael Green on August 29, 2019
sent a letter to corporate HR at Siemens again asking about the severance. On December 19,
2019, Ms. Tamika Lynch Senior Counsel of Siemens Corporation Legal Department responded
via email stating that Mr. Schwartz was not eligible for severance benefits as provided under
the Plan. Specifically she stated that employees are eligible for severance benefits when the
company forentnated employment for qualifying events such as work Five reduction, position
elimination or reorganization. She further indicated that should he have any additional
information that would support a right to severance he should forward that to the Plan
Administrator directly.

13. On February 27, 2020, Michael Green, counsel sent a letter asking for severance to
the Plan Administrator. There has been no response.

14. On May 29, 2020, Mr. Schwartz sent his own letter to the Plan Administrator which
has also gone unanswered.

COUNT I: BREACH OF CONTRACT

i3, Plaintiff fully incorporates all allegations made in paragraphs | through 14 of this
Case 1:20-cv-03722-SAG Document1 Filed 12/23/20 Page 5 of 7

Complaint as if fully set forth herein.

14. Plaintiff brings Count I to enforce his rights under the terms and conditions of
the Plan as recognized under Section 1132(a)(1)(B) of Chapter 29 of the United States Code and
ERISA Section 502(a)(1)(B).

1S, The Defendant’s decision to deny a severance package was arbitrary and

capricious and constitutes an abuse of discretion.

16. According to the terms of the Plan, severance benefits will be granted to covered
employees if their termination of employment is involuntary, permanent and initiated by the
company as a result of a qualifying event. A qualifying event is defined as (1) a substantial,
permanent work force reduction; (2) the elimination of the Employee’s position; (3) a
reorganization; (4) a separation for the convenience of the company for business or other
reasons; or (5) for such other reasons as the company may in its sole discretion deem
appropriate. The Plan further states that a covered employee shall not be entitle to severance
benefits if the employees resignation is the result of the employee’s retirement, except that an
employee who is to be terminated due to a qualifying event and who elects to retire under a
retirement plan of the company shall be granted severance benefits nonetheless.

LF, Mr. Schwartz meets the criteria under the Plan. His termination was involuntary
as evidenced by Ms. Donnelly’s letter to him of December13, 2018. His termination is
seemingly permanent as there is no mention or offer of his returning at any time in the future.
Finally he meets the qualifying event in that his position as Senior Sales Executive was never
filled and therefore his position was actually eliminated at the time of his termination.

18. Mr. Schwartz chose to retire upon learning of his impending termination in order
Case 1:20-cv-03722-SAG Document1 Filed 12/23/20 Page 6 of 7

to protect his residual benefits from prior sales commissions and for his significant PTO. As
such he is entitled to severance benefits under the Plan.

19. The Defendant breached the terms and conditions of the Plan by arbitrarily
denying his severance when he clearly met the criteria under the Plan for benefits. As a result of
Defendant’s abuse of discretion, Plaintiff has been denied the significant monetary benefits
which he would be entitled to under the severance plan.

COUNT II: BREACH OF FIDUCIARY DUTY

Plaintiff fully incorporates all allegations made in paragraphs 1 through 19 of this
Complaint as if fully set forth herein.

21. Plaintiff brings Count II as permitted under ERISA Section 503 and alleges that
the Plan administrator breached its fiduciary duty under the Plan.

22. The Plan states that if any employee feels that he has not received proper benefits
under the Plan fre must file a written claim with the Plan Administrator who is the Chief Human
Resources officer of Siemens Corporation. The Plan Administrator shall review the claim and
notify the claimant of his decision in writing within 60 days after the claim is received. If the
Plan Administrator denies a claim he shall set forth in writing (1) the specific reason for the
denial; (2) the Plan provisions on which the denial is based; (3) a description of any material of
information necessary to perfect the claim and an explanation of why such information is
necessary and (4) information concerning the steps to be taken if the claimant wishes to submit
the claim for further review or appeal.

25. In this instance, the Plan Administrator was sent a written claim by counsel on

February 29, 2020 and again by Mr. Schwartz on May 29, 2020. To date no response has been
Case 1:20-cv-03722-SAG Document1 Filed 12/23/20 Page 7 of 7

given at all and no specific reasons for denial have ever been provided. Therefore the Plan has
breached its fiduciary duty as set forth above in paragraph 22 of this Complaint.

24. Further, there has been no response by the Plan Administrator, the Chief Human
Resources Officer of Siemens within the time limits set forth in this plan of 60 days to the
August 29, 2019, February 29, 2020 and the May 29, 2020 letters seeking the paid severance
package under the plan. This failure to answer timely is a breach of the fiduciary duty owed to

the Plaintiff Robert Schwartz.

WHEREFORE, the Plaintiff respectfully requests:
a. That he be awarded severance in accordance with the Plan:
b. That the Court award the Plaintiff reasonable attorney’s fees and costs pursuant to 29
U.S.C.A. Section 1132(G);

ie That the Court order such other and further relief to which the Plaintiff may be entitled.

Date: Respectfully submitted:

Gefen) & Kelle

 

ees E. KELLY

Fegeral Trial Bar No.: o1304
Kelly & Higinbothom

516 Rock Spring Avenue

Bel Air, Maryland 21014
(410) 879-0380

Attorneys for Plaintiff
